       Case 2:19-cv-10374-SB-E Document 136 Filed 11/20/20 Page 1 of 4 Page ID #:1588



   1    Stephen R. Smerek (State Bar No. 208343)
        email: ssmerek@foley.com
   2    Tiffany Kim Sung (State Bar No. 323077)
        email: tsung@foley.com
   3    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
   4    Los Angeles, CA 90071-2411
        Telephone: (213) 972-4500
   5    Facsimile: (213) 486-0065
   6    Attorneys for Defendant
        TP LINK USA CORPORATION
   7
        Alton G. Burkhalter (State Bar No. 119595)
   8    Email: aburkhalter@bkcglaw.com
        Joshua A. Waldman (State Bar No. 222859)
   9    Email: jwaldman@bkcglaw.com
        BURKHALTER KESSLER
  10      CLEMENT & GEORGE LLP
        2020 Main Street, Suite 600
  11    Irvine, CA 92614-8336
        Telephone: (949) 375-7500
  12    Facsimile: (949) 975-7501
  13    Attorneys for Defendant
        AUCTION BROTHERS, INC.
  14

  15                                  UNITED STATES DISTRICT COURT
  16                                 CENTRAL DISTRICT OF CALIFORNIA
  17                                       WESTERN DIVISION
  18    THIMES SOLUTIONS INC.,                       Case No: 2:19-cv-10374-SB (Ex)
  19                    Plaintiff,                   Hon. Stanley Blumenfeld, Jr.
  20               v.                                DEFENDANTS’ JOINT OBJECTION
                                                     TO PLAINTIFF’S REQUEST FOR
  21    TP LINK USA CORPORATION, et al.              JUDICIAL NOTICE (DKT. 134-2)
  22                    Defendants.                  Fed. R. Civ. P. 12
  23
                                                     Hearing Date:        December 4, 2020
  24                                                 Hearing Time:        10:30 a.m.
                                                     Courtroom:           Courtroom 6C
  25
                                                     FAC Filed:           September 7, 2020
  26

  27

  28



4810-6542-0242.1
       Case 2:19-cv-10374-SB-E Document 136 Filed 11/20/20 Page 2 of 4 Page ID #:1589




   1               Defendants TP-Link USA Corporation (“TP-Link”) and Auction Brothers, Inc.
   2    d/b/a Amazzia (“Amazzia”) (collectively, “Defendants”) respectfully submit this
   3    objection to the Request for Judicial Notice (Dkt. 134-2, “RJN”) filed by Plaintiff
   4    Thimes Solutions Inc. (“Plaintiff”) in support of its Opposition to Defendants’ Joint
   5    Motion to Dismiss the Fourth Amended Complaint.
   6               Plaintiff’s Request for Judicial Notice is an improper attempt to amend the
   7    Fourth Amended Complaint by adding new allegations through its Opposition to
   8    Defendants’ Motion to Dismiss. “In determining the propriety of a Rule 12(b)(6)
   9    dismissal, a court may not look beyond the complaint to a plaintiff’s moving papers,
  10    such as a memorandum in opposition to a defendant’s motion to dismiss.” Schneider
  11    v. Cal. Dep't of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (emphasis in original).
  12    Thus, the sufficiency of the Fourth Amended Complaint must be determined based on
  13    only the allegations contained in it, without the additional allegations in Plaintiff’s
  14    Opposition. See Taxpayers of U.S. v. Bush, No. C 03-03927, 2004 WL 3030076, at *4
  15    n.5 (N.D. Cal. Dec. 30, 2004) (“As plaintiffs’ new allegation is only raised in the
  16    Opposition, the Court will not consider it.”); Reiger v. Altris Software, Inc., No. 98-
  17    CV-528, 1999 WL 540893 , at *6 n.7 (S.D. Cal. Apr. 30, 1999) (“The Federal Rules
  18    preclude this court from considering allegations in a memorandum opposing a motion
  19    to dismiss … Accordingly, the court will ignore these allegations.”).
  20               Further, Courts routinely deny a plaintiff’s attempts to oppose a motion to
  21    dismiss through a request for judicial notice of documents not referenced or relied
  22    upon in the complaint. Shurkin v. Golden State Vintners, Inc., No. C 04-3434, 2005
  23    WL 1926620, at *6-7 (N.D. Cal. Aug. 10, 2005) (declining to take judicial notice of
  24    documents “neither referenced nor relied upon in Plaintiff’s Complaint”). Plaintiff
  25    requests that the Court take judicial notice of “the Fact Sheet provided by IDC for its
  26    Worldwide Quarterly Wireless LAN Tracker” (Dkt. 134-4) and “excerpts of the
  27    Majority Staff Report and Recommendations regarding the Investigation of
  28    Competition in Digital Markets by the Subcommittee on Antitrust, Commercial and
                                                               JOINT OBJECTION TO PLAINTIFF’S RJN
                                                 -1-                 CASE NO: 2:19-CV-10374-SB (EX)
4810-6542-0242.1
       Case 2:19-cv-10374-SB-E Document 136 Filed 11/20/20 Page 3 of 4 Page ID #:1590




   1    Administrative Law of the Committee on the Judiciary of the House of
   2    Representatives of the 116th United States Congress” (Dkt. 134-5). (Dkt. 134-2.)
   3    However, neither of these documents are referenced or relied up on in the Fourth
   4    Amended Complaint. Thus, the Court should decline to take judicial notice of these
   5    documents. Plaintiff’s attempt to add new factual allegations through its Opposition
   6    and Request for Judicial Notice demonstrates that the allegations in the Fourth
   7    Amended Complaint are insufficient, and the Court should deny Plaintiff’s attempt to
   8    amend the Fourth Amended Complaint through its Opposition.
   9

  10

  11

  12
                   DATED: November 20, 2020   FOLEY & LARDNER LLP
  13

  14                                          /s/Stephen R. Smerek
                                              Stephen R. Smerek
  15
                                              Tiffany Kim Sung
  16                                          FOLEY & LARDNER LLP
                                              Attorneys for Defendant
  17
                                              TP Link USA Corporation
  18
                                              BURKHALTER KESSLER
  19                                           CLEMENT & GEORGE LLP
  20
                                              /s/Josh Waldman
  21                                          Alton G. Burkhalter
                                              Josh A. Waldman
  22                                          BURKHALTER KESSLER
                                                CLEMENT & GEORGE LLP
  23                                          Attorneys for Defendant
  24                                          Auction Brothers, Inc.

  25

  26

  27

  28
                                                            JOINT OBJECTION TO PLAINTIFF’S RJN
                                              -2-                 CASE NO: 2:19-CV-10374-SB (EX)
4810-6542-0242.1
       Case 2:19-cv-10374-SB-E Document 136 Filed 11/20/20 Page 4 of 4 Page ID #:1591




   1                                      ATTESTATION CLAUSE
   2
                   Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of this document attests that all
   3
        of the signatories listed, and on whose behalf the filing is submitted, concur in the
   4
        filing’s content and have authorized the filing.
   5

   6
                   DATED: November 20, 2020                FOLEY & LARDNER LLP
   7                                                       STEPHEN R. SMEREK
                                                           TIFFANY KIM SUNG
   8

   9

  10
                                                           /s/ Stephen R. Smerek
  11                                                       Stephen R. Smerek
                                                           ATTORNEYS FOR DEFENDANT TP LINK USA
                                                           CORPORATION
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                     JOINT OBJECTION TO PLAINTIFF’S RJN
                                                     -3-                   CASE NO: 2:19-CV-10374-SB (EX)
4810-6542-0242.1
